Citation Nr: 1432873	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  12-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran submitted private treatment records, medical articles, and letters from Dr. J.E. after the appeal was certified to the Board.  In March 2014, the Veteran, through his representative, waived initial review of these documents by the RO.  Accordingly, these documents have been associated with the file for review in connection with the Veteran's appeal. 

In March 2014, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2013) regarding the issue of service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus, type II.  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  Although the VHA opinion has not yet been provided to the Veteran and his representative, as the Board is granting in full the benefit sought on appeal regarding this issue, this procedural error is deemed to be non-prejudicial to the appellant.  38 C.F.R. § 20.903 (2013).


FINDINGS OF FACT

1.  The evidence of record does not support a current diagnosis of a hearing impairment under 38 C.F.R. § 3.385 for the purpose of VA disability compensation.

2.  The competent and credible evidence fails to establish that the Veteran's tinnitus had its onset in service or is otherwise etiologically related to his active service.

3.  The Veteran's hypertension was caused by his service-connected diabetes mellitus, type II. 


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2012 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2012 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As the Board is granting the claim for service connection for hypertension, the duty to notify and assist need not be further considered with regard to this issue.

Neither the Veteran nor his representative has alleged prejudice with respect to notice regarding this issues of service connection for bilateral hearing loss and tinnitus, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2009 of the criteria for service connection claims and secondary service connection claims, in addition to his and VA's respective duties for obtaining evidence.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2009.  Nothing more was required.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's identified and available service treatment records and post-service treatment records.  The Veteran also submitted statements and private treatment records in support of his claim.  No outstanding evidence has been identified.

The Veteran underwent a VA examination regarding his claims in November 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the hearing loss and tinnitus claims, the VA examination and resulting opinions obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's medical history.  The examiner considered all of the pertinent evidence of record, performed audiologic evaluations, and provided a complete rationale for any conclusions rendered.  

Reference is made to the Veteran's January 2012 statement that his hearing loss had increased in severity, and that he wished to be provided a new examination.  There is no such duty.  The Veteran was afforded a VA examination, which failed to show hearing loss for VA purposes.  Even if there was an increase in severity since the last examination, which the Veteran would be competent to report, he lacks the competence to state that his hearing loss has reached the thresholds needed to diagnose hearing loss.  To remand the matter every time there was a perceived change in hearing acuity would lead a cycle of remands until those thresholds were reached.  The Board finds that remanding for a new examination would be a waste of resources and not likely to result in a changed opinion.

The Veteran was also provided an opportunity to set forth his contentions during a hearing, which he declined.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Certain chronic diseases such as diabetes mellitus and organic diseases of the nervous system, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus and hearing loss are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Veteran filed a claim for service connection for hearing loss stating that the disability resulted from exposure to loud noise from "explosions from artillery, incoming mortars, and [rocket propelled grenades]."  However, the Veteran has not submitted any competent, credible evidence of a current diagnosis of a bilateral hearing disability.

During the VA examination in November 2009, the following audiometric results were recorded:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
25
35
30
LEFT
15
20
25
35
30

Average pure tone thresholds, in decibels (dB), were 27.5 dB, in both ears.  The examiner noted that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 96 percent in both ears.  The examiner's assessment was that the Veteran has "mild sensori-neural hearing loss, 3000 Hz to 4000 Hz" in both his left and right ears.  Although the examiner found sensorineural hearing loss, the Veteran's impairment does not rise to the level of a disability for the purposes of VA compensation under 38 C.F.R. § 3.385, as stated above.  
  
Consideration has been given to the Veteran's personal assertion that he has hearing loss.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss, as defined by VA, is not the type of conditions that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and speech discrimination studies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of diminished hearing, there is no indication that the Veteran possesses the training and competence to establish a diagnosis of hearing loss as defined by BA.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Thus, as the record now stands, there are no audiograms showing a current hearing loss disability under 38 C.F.R. § 3.385, that is, an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the tested frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  As there is no competent evidence of a current hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim must be denied.  

Tinnitus

With regards to the Veteran's tinnitus claim, the November 2009 examiner noted that the Veteran has "current complaints of tinnitus."  The Veteran reported that he was "unsure as to date/circumstances of tinnitus onset."  He did state that the tinnitus "occurs frequently lasting less than one minute" but he "could not be more specific regarding the frequency of occurrence."  The requirements for Shedden element (1), current disability, have therefore been met with regards to the Veteran's claim for service connection for tinnitus.  

The Veteran's service treatment records are absent of complaints or treatment for tinnitus.  Further, at no point during the appeal has the Veteran alleged that he has had tinnitus since service.  Indeed, the first evidence of tinnitus is from the VA examination in November 2009.  This claim was also filed nearly 40 years after service.  While not necessarily outcome determinative, such a long interval of time between service separation and the earliest documentation of the claimed disability is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The November 2009 examiner stated that the Veteran's tinnitus was "less likely as not (less than 50/50 probability) caused by or a result of explosions from artillery, incoming mortars and R.P.G.'s."  The rationale was that a review of the Veteran's service treatment records showed "no significant change in the Veteran's hearing while in service" and that he "exited service with normal, hearing bilaterally."  The Veteran has not provided any medical evidence of tinnitus from before this time or evidence to link tinnitus to service.  

Accordingly, as there is no medical or lay evidence to dispute the negative medical opinion provided by the VA examiner and link the Veteran's tinnitus to service, the claim must be denied.  The Board again emphasizes that the Veteran has not argued that his tinnitus had its onset in service or proximate thereto.  He only argues that his tinnitus is related to in-service noise exposure, which had been addressed by a competent medical professional.  To be sure, the Veteran is competent to establish a diagnosis of  tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, he lacks the competence to provide a nexus opinion.

As the preponderance of the evidence is against the claims for service connection for hearing loss and tinnitus, the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 



Hypertension

Regarding the Veteran's currently-diagnosed hypertension, pursuant to the Board's March 2014 VHA request, in an opinion received in June 2014, a VA doctor opined that it is "at least as likely as not that the veteran's hypertension is due to the veteran's service connected Diabetes Mellitus, given the data correlating hypertension to diabetes type II..."  This opinion was supported by a well-reasoned rationale.  

Thus, in light of the medical opinion from the VHA medical expert, the Board finds that service connection for the Veteran's hypertension is warranted, as secondary to his service-connected diabetes mellitus, type II.  38 U.S.C.A. § 5107(b) (West 2002).

The Board acknowledges that the Veteran has also raised theories of service connection on a direct basis and aggravation by a service-connected disability.  However, as the benefit is being granted in full, it is unnecessary to address alternate theories of entitlement.
  
ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.

Service connection for hypertension is granted. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


